DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for application filed on 12/30/21 including claims 1-23, out of which claims 1-2,4, 8, 10-13, 15, 19, and 21-23. Have been amended.
Remarks
In line 1, it is stated that “Applicant has amended Claims 1, 2, 4, 10-13, 15, 19, and 21-23.”, where as claim 8 also has been amended, but not mentioned.
Appropriate action is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this  Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 10, 12-13, 15-18 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nylander et al (US 20070105568), henceforth, ‘568, and further in view of Ji et al (US 20130176873), henceforth, ‘873 and, further, in view of Ang et al (US 10051601), henceforth, ‘601
For claims 1, 12 and 23, ‘568 discloses following limitations:
A network node configured to operate in a cell of a cellular communication system, the network node

(‘568: [0060], The nodes 26 and 28 are respectively termed the radio network control node and the radio 
base station nodes in view of the UTRAN  (Cellular) example. However, it should be understood that the term radio network control and radio base station also encompasses nodes having similar functionality for other types of radio access networks.   [0059] A user equipment unit (UE), such as user equipment unit (UE) 30 shown in FIG. 1A, communicates with one or more cells or one or more base stations (BS) 28 over a radio or air interface 32. The user equipment unit can be a mobile station such as a mobile telephone (" cellular" telephone) and laptop with mobile termination, and thus can be, for example, portable, pocket, hand-held, computer-included, or car-mounted mobile device which communicate voice and/or data with radio access network.)
an interface towards the cellular communication system  , the interface is arranged being configured to receive paging information for an idle user equipment, UE; 
(‘568: [0018] In a typical cellular radio system, wireless user equipment units (UEs) communicate via a radio access network (RAN) to one or more core networks. [0023] There are several interfaces of interest in the UTRAN (Cellular) (Reads on system). The interface between the radio network controllers (RNCs) and the core network(s) is termed the "Iu" interface. [0066], an interface unit 50 for connecting with radio network control node 26 over an interface; [0069]--- an interface unit 72 for connecting radio network control node 26 over the Iur interface to other (unillustrated) radio network controllers.)
a paging handler ---; and 
	(‘568:, [0070] As shown in FIG. 3, in an example, non-limiting implementation the data processing system 
80 of radio network control node 26 comprises a control section (e.g., controller 82); ---); a femto radio base 
station handler 88; and, a paging handler 89.)
	‘568 does not disclose following limitation, which is disclosed by ‘873, as follows:
	configured to determine a mode of power saving for the UE, and to determine timing for a wake-up signal based on the determined mode , the received paging information
	(‘873:, [0022] A method of conserving electrical power (Reads on  mode of power saving for the UE)  in a mobile device is disclosed. [0009] energy consumption during each DRX wake-up cycle (Reads on power saving  mode for UE. ).[0015] power management logic is configured to initialize a tracking loop runtime, the initialization characterized by a wake-up time [0052] During connected mode DRX operation, the UE listens to downlink (DL) packets that follow a specific identifying pattern (e.g., packet header, etc.) that has been determined by the base station (BS). In contrast, during idle mode DRX operation (Reads on power saving mode during idle mode DRX operation.) , the UE periodically looks for a paging message ( Reads on paging information) )  from the BS to determine if the UE needs to connect to the network and acquire the uplink (UL) timing. Within the exemplary context of LTE networks, DRX mode operation is specified for two distinct states: (i) RRC_CONNECTED, and (ii) RRC_IDLE [0089] In still other variants, the signal quality references can also be used as a metric for adaptive wake-up. For example, a higher estimated Signal to Noise Ratio (SNR) at the end of the previous DRX cycle indicates that the tracking loops had been operating within acceptable limits, and the wake-up time ( Reads on time for wake up signal.) of the tracking loops in the current DRX cycle can be reduced accordingly.
a transmitter arranged configured to transmit the wake-up signal at the determined timing.
	(‘873: [0008] LTE communications are further conducted according to a time schedule that includes frames, subframes, and slots. When the UE has a radio resource connection (RRC), the UE can be allocated one or more time slots for communication. If a UE is enabled for DRX operation in RRC connected mode, the UE will wake-up and sleep in accordance with its resource allocations.)
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined the limitation of ‘873 with those of ‘568 for the advantage of  adaptively adjusting temporal parameters such as e.g., wake-up times of digital tracking algorithms.
---Paging occasion---
‘873, [0064],  the UE only needs to monitor one paging occasion (PO) per DRX cycle, which is one subframe.
‘568 in view of ‘873 does not disclose following limitation, which is disclosed by ‘601, as follows:
a paging transmission window for the UE, and a paging occasion within the paging transmission window;
(‘601: see claim 33, 33. A method by a network node, comprising: sending a paging message to a base station to be delivered to a mobile device within a paging window, wherein the paging window includes a paging occasion (PO) of a paging cycle and a duration that is at least one of: before or after the PO;
It would have been obvious to a person of ordinary skill before the effective date of invention to have 


For claim 12, all limitations are same as in claim 1.

For claim 23, A computer storage medium storing a computer program 
comprising instructions which, when executed on a processor of a network node, causes the 9Attorney Docket No: 1557-625PUS (P74224_US2) network node to 
perform a method 
(‘568: [0055] processes which may be substantially represented in computer readable medium and so executed by a computer or processor). Rest of limitations are same as in claim 1.
	 
	For claims 2 and 13, ‘568 in view of ‘873 and, further, in view of ‘601 discloses all limitations of subject matter, as applied to preceding claims 1 and 12 respectively. In addition, ‘568 discloses following limitation:
“---a paging handler---“  
(‘568:, [0070] As shown in FIG. 3, in an example, non-limiting implementation the data processing 
system 80 of radio network control node 26 comprises a control section (e.g., controller 82); ---); a femto radio 
base station handler 88; and, a paging handler 89.)
	‘568 does not disclose following limitation, which is disclosed by ‘873, as follows:
wherein the cellular communication system is 3GPP LTE 
(‘873: [0020] A method of operating a base station in a long term evolution ( LTE) cellular wireless communications network is disclosed.)
and 
the mode of power saving is any one of Discontinuous Reception, DRX, and extended Discontinuous Reception, eDRX, and the paging handler is configured to determine the timing for the wake-up signal further based on whether the UE operates in DRX mode or eDRX mode.  
(‘873: ,see abstract, Methods and apparatus for adaptively adjusting temporal parameters such as e.g., wake-up times of digital tracking algorithms (such as timing, frequency and power control). In one exemplary embodiment, wake-up times for tracking loops are based on success/error metrics (e.g., Block Error Rate (BLER), discontinuous reception ( DRX) cycles. In a second embodiment, wake-up times for tracking loops are based on residual frequency and timing errors, etc.  [0007] While enhancing data capability, LTE networks also place additional demands on mobile wireless device power consumption. Accordingly, mechanisms exist within LTE-enabled devices to mitigate power consumption. Such mechanisms may enhance user experience by not draining 
the user's battery at an undesirable rate. One such mechanism within LTE is known as discontinuous reception, or 
" DRX", and another is discontinuous transmission or "DTX". In LTE networks, the base station (Enhanced NodeB, or "eNB") controls DRX operations using various timers and/or parameters that are communicated to the UE. [0064] During idle mode DRX, the UE only needs to monitor one paging occasion (PO) per DRX cycle, which is one sub frame.)
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined the limitation of ‘873 with those of ‘568 for the advantage of adaptively adjusting temporal parameters such as e.g., wake-up times of digital tracking algorithms.

For claims 4 and 15, ‘568 in view of ‘873 and, further, in view of ‘601 discloses all limitations of subject matter, as applied to preceding claims 1 and 12 respectively. In addition, ‘568 discloses following limitation:
“---the paging handler---“
(‘568:, [0070] As shown in FIG. 3, in an example, non-limiting implementation the data processing system 80 of radio network control node 26 comprises a control section (e.g., controller 82); ---); a femto radio base station handler 88; and, a paging handler 89.)
568 does not disclose following limitation, which is disclosed by ‘873, as follows:
wherein the mode of power saving is any one of a first discontinuous reception mode, a second discontinuous reception mode having a longer cycle than the first discontinuous reception mode, and a power saving mode without any cycle and which is only monitoring the wake-up signal, and the paging handler is configured to, when operating in the first or second discontinuous reception modes, determining the timing for the wake-up signal further based on whether the UE operates in first or second discontinuous reception modes, and the timing for the wake-up signal is determined to be at a first instance when the UE operates in the power 

(‘873: ,see abstract, Methods and apparatus for adaptively adjusting temporal parameters such as e.g., wake-up times of digital tracking algorithms (such as timing, frequency and power control). In one exemplary embodiment, wake-up times for tracking loops are based on success/error metrics (e.g., Block Error Rate (BLER), Bit Error Rate (BER), Packet Error Rate (PER), Cyclic Redundancy Checks (CRC), etc.) of one or more previous discontinuous reception ( DRX) cycles. In a second embodiment, wake-up times for tracking loops are based on residual frequency and timing errors, etc.  [0007] While enhancing data capability, LTE networks also place additional demands on mobile wireless device power consumption. Accordingly, mechanisms exist within LTE-enabled devices to mitigate power consumption. Such mechanisms may enhance user experience by not draining the user's battery at an undesirable rate. One such mechanism within LTE is known as discontinuous reception, or " DRX", and another is discontinuous transmission or "DTX". In LTE networks, the base station (Enhanced NodeB, or "eNB") controls DRX operations using various timers and/or parameters that are communicated to the UE. [0064] During idle mode DRX, the UE only needs to monitor one paging occasion (PO) per DRX cycle, which is one sub frame.)
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined the limitation of ‘873 with those of ‘568 for the advantage of adaptively adjusting temporal parameters such as e.g., wake-up times of digital tracking algorithms.

For claims 5 and 16, ‘568 in view of ‘873 and, further, in view of ‘601 discloses all limitations of subject matter, as applied to preceding claims 1 and 12 respectively. 
In addition, ‘568 discloses following limitation:
“---a paging handler---“  
(‘568:, [0070] As shown in FIG. 3, in an example, non-limiting implementation the data processing 
system 80 of radio network control node 26 comprises a control section (e.g., controller 82); ---); a femto radio base station handler 88; and, a paging handler 89.)
‘568 does not disclose following limitation, which is disclosed by ‘873, as follows:
wherein the paging handler has a mobility estimate of the UE and is configured to determine the timing 

(‘873: [0089] In still other variants, the signal quality references can also be used as a metric for adaptive wake-up. For example, a higher estimated Signal to Noise Ratio (SNR) at the end of the previous DRX cycle indicates that the tracking loops had been operating within acceptable limits, and the wake-up time of the tracking loops in the current DRX cycle can be reduced accordingly. Similarly, a lower estimated SNR at the end of the previous DRX cycle may indicate that the tracking loop time needs to be increased.  [0091] Referring now to FIGS. 
7 and 8, two different schemes for configuring baseband tracking loops are disclosed.
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined the limitation of ‘873 with those of ‘568 for the advantage of adaptively adjusting temporal parameters such as e.g., wake-up times of digital tracking algorithms.

For claims 7 and 18, ‘568 in view of ‘873 and, further, in view of ‘601 discloses all limitations of subject matter, as applied to preceding claims 1 and 12 respectively. In addition, ‘568 discloses following limitation:
“---a paging handler---“  
(‘568:, [0070] As shown in FIG. 3, in an example, non-limiting implementation the data processing 
system 80 of radio network control node 26 comprises a control section (e.g., controller 82); ---); a femto radio base station handler 88; and, a paging handler 89.)
‘568 does not disclose following limitation, which is disclosed by ‘873, as follows:
wherein the cellular communication system is 3GPP LTE 
(‘873: [0020] A method of operating a base station in a long term evolution ( LTE) cellular wireless communications network is disclosed.)
and 
the mode of power saving is any one of Discontinuous Reception, DRX, and extended Discontinuous 
Reception, eDRX, and the paging handler is arranged configured to determine the timing for the wake-up signal 
whether the UE operates in DRX mode or eDRX mode.  
(‘873: ,see abstract, Methods and apparatus for adaptively adjusting temporal parameters such as e.g., 
wake-up times of digital tracking algorithms (such as timing, frequency and power control). In one 
exemplary embodiment, wake-up times for tracking loops are based on success/error metrics (e.g., Block Error Rate (BLER), Bit Error Rate (BER), Packet Error Rate (PER), Cyclic Redundancy Checks (CRC), etc.) of one or more previous discontinuous reception ( DRX) cycles. In a second embodiment, wake-up times for tracking loops are based on residual frequency and timing errors, etc.  [0007] While enhancing data capability, LTE networks also place additional demands on mobile wireless device power consumption. Accordingly, mechanisms exist within LTE-enabled devices to mitigate power consumption. Such mechanisms may enhance user experience by not draining the user's battery at an undesirable rate. One such mechanism within LTE is known as discontinuous reception, or 
" DRX", and another is discontinuous transmission or "DTX". In LTE networks, the base station (Enhanced NodeB, or "eNB") controls DRX operations using various timers and/or parameters that are communicated to the UE. [0064] During idle mode DRX, the UE only needs to monitor one paging occasion (PO) per DRX cycle, which is one sub frame.)
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined the limitation of ‘873 with those of ‘568 for the advantage of adaptively adjusting temporal parameters such as e.g., wake-up times of digital tracking algorithms.

For claims 11 and 22, ‘568 in view of ‘873 and, further, in view of ‘601 discloses all limitations of subject matter, as applied to preceding claims 1, 7 and 12 , 18 respectively. ‘568 does not disclose following limitation:, which are disclosed by ‘873 as follows:
wherein the determination of the timing comprises determination of a time for the UE to wake up from the mode of power saving.  
(‘873: [0054] Existing schemes for DRX are controlled by the BS; i.e., the BS determines the times during DRX transmissions are sent from the BS to the UE; however, the UE independently manages its wake-up procedure to ensure that it will receive these DRX transmissions (which are power saving modes when it is discontinupus in reception.).)
It would have been obvious to a person of ordinary skill before the effective date of invention to have 

amounts of power during operation.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘568 in view of ‘873 and, further, in view of ‘601 and, further, in view LIANG et al (US 20210112495), henceforth, ‘495. 
For claims 8 and 19, ‘568 in view of ‘873 and, further, in view of ‘601 discloses all limitations of subject matter, as applied to preceding claims 1 and 7; and 12 and 18 respectively, with the exception of following limitation, which is disclosed by ‘495.
wherein the timing based on whether the UE is configured with DRX mode or eDRX mode is such that a time between the WUS and a related paging occasion is different for the  DRX and eDRX modes. 
(‘495: [0004] According to an existing paging mechanism of the Long Term Evolution (hereinafter "LTE") system, UE wakes up periodically to receive a paging message according to the Discontinuous Reception (hereinafter "DRX") scheme.  The paging cycle of the UE using the DRX paging scheme is a UE-specific paging cycle of a core network, or a default paging period broadcasted by a base station, whichever is shorter.  The paging cycle of UE using the extended DRX (hereinafter "eDRX") scheme involves an eDRX paging cycle of the core network and a Paging Time Window (hereinafter "PTW").  And in a PTW, the UE monitors a paging message according to a default paging cycle broadcasted by the base station.  The paging cycles of the DRX and the eDRX schemes are different.  FIG. 2 is a schematic diagram of DRX paging, and FIG. 3 is a schematic diagram of eDRX paging.  A paging message can be transmitted via a radio interface as illustrated in FIG. 2 or FIG. 3. 
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined the limitation of ‘495 with those of ‘568 in view of ‘873 and, further, in view of ‘601 for the advantage of adaptively adjusting temporal parameters such as e.g., wake-up times of digital tracking algorithms and terminal saves electricity, and that a service of the terminal can be reached,

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘568 in view of ‘873 and, further, in view of ‘601 and, further, in view ‘495 and  Chen (US 20170127469), henceforth, ‘469
For claims 9 and 20, ‘568 in view of ‘873 and, further, in view of ‘601 discloses all limitations of subject 

wherein the time for eDRX mode is longer than the time for DRX.  
(‘469:  [0006] The EDRX aims to extend the DRX cycle for a longer period of time, in which a Mobile Station (MS) only has to stay active for a very short time and then enters the inactive state for the rest of the time in the DRX cycle.
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined the limitation of ‘’469 with those of ‘568 in view of ‘873 and, further, in view of ‘601 and 495 for the advantage of containing  a command for the UE to enter inactive state.

Allowable Subject Matter
Claims 3, 6, 10, 14, 17 and 21 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As recited by claims 3 and 14;
wherein the paging handler is arranged configured to determine the time for transmitting the wake-up signal to be ahead of an m" paging occasion, where m is any of M paging occasions per wake-up signal transmission when the UE operates in the DRX mode, and to determine the time for transmitting the wake-up 4Attorney Docket No: 1557-625PUS (P74224_US2) signal to be ahead of a (kN+1)* paging occasion, where k is 0, 1, 2, ..., and N is number of paging occasions per wake-up signal transmission when the UE operates in the eDRX mode. 
 As recited by claims 6 and 17;
wherein the cellular communication system is 3GPP LTE and the mode of power saving is any one of Discontinuous Reception, DRX, and extended Discontinuous Reception, eDRX, and the paging handler is arranged configured to determine the timing for the wake-up signal based on whether the UE is configured with DRX mode or eDRX mode.  
 As recited by claims 10 and 21;
wherein the time is ahead of a paging occasion for DRX and is ahead of a paging occasion in a paging 

Conclusion
Applicant’s arguments with respect to claim(s) 12/30/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday  from 10 AM  to 6 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SriLakshmi Kumar, can be reached at telephone numbe571-272-7769.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 

/INDER P MEHRA/                Primary Examiner, Art Unit 2647